           Case 1:20-bk-11435-MB                Doc 345 Filed 02/09/21 Entered 02/09/21 13:02:21                                    Desc
                                                 Main Document     Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                          FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 David S. Kupetz (CA Bar No. 125062)
   dkupetz@sulmeyerlaw.com                                                                           FILED & ENTERED
 Asa S. Hami (CA Bar No. 210728)
   ahami@sulmeyerlaw.com
 Claire K. Wu (CA Bar No. 295966)                                                                            FEB 09 2021
   ckwu@sulmeyerlaw.com
 SulmeyerKupetz
                                                                                                       CLERK U.S. BANKRUPTCY COURT
 A Professional Corporation                                                                            Central District of California
 333 South Grand Ave, Suite 3400                                                                       BY gasparia DEPUTY CLERK
 Los Angeles, California 90071
 Telephone: 213.626.2311
 Facsimile: 213.629.4520

       Attorney for: Reorganized Debtors

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION

  In re:                                                                   CASE NO.: 1:20-bk-11435-MB

  GLOSTATION USA, INC., a Delaware corporation, and                        CHAPTER: 11
  related debtors,                                                         (Jointly Administered with Case Nos. 1:20-bk-11436-MB;
                                                                           1:20-bk-11437-MB; 1:20-bk-11438-MB; 1:20-bk-11439-MB;
                                                                           1:20-bk-11434-MB; 1:20-bk-11440-MB; 1:20-bk-11441-MB;
  Federal EIN: XX-XXXXXXX                                                  1:20-bk-11442-MB; 1:20-bk-11443-MB; 1:20-bk-11444-MB)


                                                                          ORDER ON APPLICATION FOR PAYMENT OF:
                                                                              INTERIM FEES AND/OR EXPENSES
                                                                              (11 U.S.C. § 331)
                                                                              FINAL FEES AND/OR EXPENSES
                                                                              (11 U.S.C. § 330)

                                                                           DATE: January 19, 2021
                                                                           TIME: 1:30 p.m.
                                                                           COURTROOM: 303
                                                                           PLACE: 21041 Burbank Blvd.
                                                                                   Woodland Hills, CA 91367
                                                            Debtor(s).

1.   Name of Applicant (specify): SulmeyerKupetz, A Professional Corporation

2. This proceeding was heard at the date and place set forth above and was                              Contested             Uncontested

3. Appearances were made as follows: Court waived appearances.
     a.       Applicant present in court
     b.       Attorney for Applicant present in court (name):
     c.       Attorney for United States trustee present in court
     d.       Other persons present as reflected in the court record

4. Applicant gave the required notice of the Application on (specify date): 12/29/2020
          CKW 2708962v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2013                                                        Page 1                           F 2016-1.3.ORDER.PAYMENT.FEES
         Case 1:20-bk-11435-MB                  Doc 345 Filed 02/09/21 Entered 02/09/21 13:02:21                                    Desc
                                                 Main Document     Page 2 of 2

5. The court orders as follows:
   a.     Application for Payment of Interim Fees is approved as follows:
      (1)      Total amount allowed: $
         (2)       Amount or percentage authorized for payment at this time:

    b.         Application for Reimbursement of Interim Expenses is approved and authorized for payment:
                  Total amount allowed: $

    c.         Application for Payment of Final Fees is approved in the amount of: $ $472,027.50

    d.         Application for Reimbursement of Final Expenses is approved and authorized for payment:
                  Total amount allowed: $ 8,717.05

    e. (1)         Application is denied
                      in full
                      in part
                      without prejudice
                      with prejudice
          (2) Grounds for denial (specify):



    f.       The court further orders (specify): The Reorganized Debtors are authorized and, to the extent unpaid,
         directed, to pay to Applicant, on a final basis, the total sum of $401,223.37 in fees and $8,717.05 in expenses, for
         services rendered and expenses incurred during the Fee Period (as that term is defined in the Application).




                 Date: February 9, 2021




          CKW 2708962v1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

December 2013                                                        Page 2                           F 2016-1.3.ORDER.PAYMENT.FEES
